The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      October 2, 2014

                                   No. 04-14-00002-CR

                                    Ray Lee GARCIA,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-03-0066-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is deemed filed as of September 29, 2014.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court